DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II, claims 10-14, in the reply filed on 01/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glandorf (US 2008/0248072).
Glandorf teaches multi-phase dentifrice compositions comprising at least two visually distinct phases (Abstract).
Phase I, comprises 8.00% water, 4.17% Sodium Acid Pyrophosphate (chelating agent supersaturated to precipitate phosphate), and 15% Silica, Dental Type, NF (Zeodent 119) (abrasive silica) (p. 12, Example 1, Phase I, para. [0183]), as per claims 10-14.
The prior art is anticipatory insofar as it teaches a composition comprising silica and a chelating agent supersaturated to precipitate phosphate within the claimed range of 2 to 10%, based on the total weight of the composition.
Note: Applicant’s Specification states, “when the amount of the supersaturated and precipitated phosphate is 2% or more based on the total weight of the toothpaste composition, the crunchy sensation due to particles is realized, and the cleaning power, stain removal power, and whitening effect become excellent” (p. 17, first full paragraph) (see also Examples at.
Since the prior art composition comprises a chelating agent supersaturated to precipitate phosphate, i.e. sodium acid pyrophosphate, within the claimed range of 2% to 10% based on the total weight of the toothpaste composition, it inherently forms particles with an average diameter of 75 µm to 180 µm, as per claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glandorf (US 2008/0248072).
Glandorf teaches multi-phase dentifrice compositions comprising at least two visually distinct phases (Abstract).
The prior art teaches a specific embodiment of a dentifrice where a single phase, i.e. Phase I, comprises 8.00% water, 4.17% Sodium Acid Pyrophosphate (chelating agent supersaturated to precipitate phosphate), and 15% Silica, Dental Type, NF (Zeodent 119) (abrasive silica) (p. 12, Example 1, Phase I, para. [0183]), as per claims 10-14.
Assuming, purely arguendo, that the prior art teaching is not sufficiently specific enough to anticipate the instant claims, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to formulate a composition comprising silica and a chelating agent supersaturated to precipitate phosphate within the claimed range of 2 to 10%, based on the total weight of the composition, given the teaching above.
Note: Applicant’s Specification states, “when the amount of the supersaturated and precipitated phosphate is 2% or more based on the total weight of the toothpaste composition, the crunchy sensation due to particles is realized, and the cleaning power, stain removal power, and whitening effect become excellent” (p. 17, first full paragraph).
Since the prior art composition comprises a chelating agent supersaturated to precipitate phosphate, i.e. sodium acid pyrophosphate, within the claimed range of 2% to 10% based on the total weight of the toothpaste composition, it would have inherently formed particles with an average diameter of 75 µm to 180 µm, as per claim 11.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612